OliveR, Chief Judge:
This appeal for reappraisement relates to certain merchandise identified herein as “Grade No. 3 hard rubber dust,” exported from England and entered at the port of Norfolk, Va.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the merchandise in question is foreign value, as defined by section 402(c) of the Tariff Act of 1930, as amended, and that such statutory value therefor is 2 shillings, 3 pence, per pound, plus the cost of packing, as invoiced, and I so hold.
Judgment will be rendered accordingly.